Citation Nr: 1606462	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for impingement syndrome of the right shoulder prior to June 22, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for impingement syndrome of the right shoulder on or after June 22, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had verified periods of active service from May 1979 to November 1991, March 1998 to July 1998, and from December 2005 to May 2007.  He also had additional service in the United State Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for impingement syndrome of the right shoulder and assigned a 10 percent evaluation effective from July 17, 2008.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

In an August 2012 rating decision, the Pittsburgh RO increased the evaluation of the right shoulder disability to 20 percent effective from June 22, 2011.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the August 2012 statement of the case also adjudicated the issues of entitlement to service connection for hearing loss and shortness of breath.  However, in an October 2012 VA Form 9, the Veteran limited his appeal to the issues of entitlement to an increased evaluation for his right shoulder disability and service connection for hearing loss.  He did not perfect an appeal as to shortness of breath; therefore, that issue is no longer on appeal.  Moreover, in a June 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from July 17, 2008.  The Veteran has not challenged any aspect of that decision.  

In addition to the paper claims file, there is a file in the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in connection with his claim for his service-connected right shoulder disability in August 2008, which was over seven years ago.  Notably, VA medical records indicate that the Veteran underwent surgery in 2008.  Thus, it is unclear as to whether the disability may have changed in severity following that surgery.  The Board notes that a June 2011 VA peripheral nerves examination contains some findings pertinent to the right shoulder, but does not provide all of the findings necessary to evaluate the Veteran's disability.  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, the Board finds that an additional examination would be helpful for the purpose of ascertaining the current severity of the Veteran's service-connected disability in this case.

Moreover, the Board notes that additional VA treatment records were associated with the Virtual VA file in January 2016 that discusses his right shoulder disability.  The Veteran did not provide a waiver of the RO's initial consideration of that evidence, nor has the RO readjudicated the claim in a supplemental statement of the case.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31 and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right shoulder disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected 
impingement syndrome of the right shoulder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right shoulder disability under the rating criteria.  In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  The examiner should also state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




